


WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. E.J., 2012 ONCA
    610

DATE: 20120914

DOCKET: C52327

OConnor A.C.J.O., Weiler and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

E.J.

Appellant

E.J., appearing in person

Matthew Gourlay, appearing as duty counsel

Melissa Adams, for the respondent

Heard and released orally: September 13, 2012

On appeal from the conviction entered on May 3, 2010 and
    the sentence imposed on May 25, 2010 by Justice Lynn Leitch of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his convictions for sexual assault and choking to
    assist in the commission of an indictable offence.

[2]

The appellant submits that the trial judge erred by subjecting the
    evidence of the appellant and complainant to differing levels of scrutiny or
    alternatively that the reasons are insufficient.

[3]

We are of the opinion that the trial judge carefully analyzed the
    evidence of all the witnesses.  She sufficiently explained why she rejected the
    appellants denial of guilt and how she resolved the significant issues of
    credibility respecting the complainants evidence.

[4]

While the appellant submits that the trial judge did not give meaningful
    scrutiny to the evidence of Mr. Albert, an unsavoury witness, the appellant
    candidly admitted that the trial judge cautioned herself respecting his
    evidence.  The trial judge also observed that Mr. Alberts evidence was consistent
    with that of other credible and independent witnesses and mentioned in
    particular the evidence of Mr Long the bailiff at the Hamilton Detention
    Centre. The trial judge was entitled to make the finding she did with respect
    to the photographs. Her reasons were responsive to the live issues before her.
    Overall, the appellant has not persuaded us that the reasons of the trial judge
    indicate she applied different standards in assessing the evidence of the
    appellant and the complainant.

[5]

The appellant also submits that the trial judge erred when she used the
    timing of the appellants disclosure of the extortion letter to his counsel,
    to draw an inference against the appellants credibility.

[6]

At trial, defence counsel volunteered the information that he knew of
    the alleged extortion letter long before the trial but only received it the
    week before.  As a result, the appellant submits that there was no adverse
    inference to be drawn against him on his credibility. While we agree with this
    latter submission we do not agree that the trial judge attached the importance
    to the remark that counsel submits. We are satisfied that the trial judge had
    decided that the appellant was not a believable witness before making this
    remark in her reasons and that her remark was made in the course of addressing
    outstanding issues that had been raised in submissions.

[7]

Accordingly the appeal is dismissed

D.
    OConnor A.C.J.O.

K.M.
    Weiler J.A.

Alexander
    Hoy J.A.


